EXHIBIT 10.43*
 
 
March 31st, 2012


Mr. Ted Banzhaf
2502 Woodward Blvd.
Tulsa, OK 74114
 
Re:
Employment

 
Dear Mr. Banzhaf:
 
I am pleased to offer you a position with Z3 Enterprises, Inc., a Nevada
corporation to be renamed HPEV, Inc. (the "Company"), as its President, with a
target start date of April 2, 2012. In this position you will be expected to
devote your full business time, attention and
energies to the performance of your duties with the Company. 1
 
You will receive salary as follows:


•
Prior to raising $3.5 million investment for the Company, your compensation will
be $1 per month.

 
•
Subsequent to raising $3.5 million as evidenced by an executed term sheet with a
deposit committed, your compensation will be $20,000 per month.

 
Your salary will be paid monthly and will be paid on the last day business day
in each month. The first and last payment by the Company to you will be
adjusted, if necessary, to reflect a commencement or termination date other than
the first or last working day of a pay period.

You will be expected work for the Company during normal business hours except to
the extent your duties require you to be traveling, and as your role and
responsibilities may additionally demand. The Company will reimburse you for
your relocation costs of up to $10,000 for one move within six (6) months.
 
As a Company employee, you will be eligible for paid vacation totaling 15 work
days per year, sick leave and holiday time off. HPEV is a start up company there
are no employee benefit plans in place at this time. The addition of employee
benefits beyond base salary and bonuses will be implemented for all officers as
soon as the financial condition permit, and as an officer, you will have the
opportunity to participate in the planning and timing for the additional
benefits.


The Company will also reimburse you for all reasonable, ordinary and necessary
out­ of-pocket business expenses incurred by you in conjunction with your
services to the Company consistent with the Company's standard reimbursement
policies, including for phone, computer and basic travel expense related to
Company business. All reimbursement will be made against original receipts and
otherwise in accordance with the Company's general expense reimbursement
policies and procedures. The Company will reimburse you for your reasonable
attorneys' fees and costs incurred by you in connection with the drafting,
negotiation, execution and delivery of this Agreement.
____________________________
The Company understands that your full time commitment does not preclude you
from handling your transition responsibilities over the next thirty (30) days in
connection with your disengagement from Applied Bio Fuels Corporation, of which
you are currently CEO.
 
 
Page 1 of 8

--------------------------------------------------------------------------------

 
 
Confidential
 
You should be aware that your employment with the Company constitutes "at-will"
employment. This means that your employment relationship with the Company may be
terminated at any time, with or without cause. However, subject to the terms of
your standard Employment Agreement for senior executive employees, upon a
separation from service by termination without cause, the Company will pay to
you, in addition to all other amounts to which you are otherwise entitled, a
severance benefit equal to one (1) month's salary for each three (3) months of
employment, which shall not be less than six (6) nor more than twelve (12)
months' salary in effect at the time of termination. You understand and agree
that neither your job performance nor promotions, commendations, bonuses or the
like from the Company give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of the terms
of your employment with the Company.


Notwithstanding the foregoing, in the event of either a Termination Without
Cause within the first year of employment you will received compensation for six
months of salary at that time.


This offer is contingent upon verification of your identity and employment
eligibility in accordance with the laws of the United States of America. You
will be required to provide to the Company documentary evidence of your identity
and eligibility for employment in the United States on the first day of your
employment.


You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the
term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company.2


As a Company employee, you will be expected to abide by all federal or state
laws and in accordance of normal industry practices. You also agree to maintain
the confidentiality of all confidential and proprietary information of the
Company and agree, as a condition of your employment, to enter into a standard
non-disclosure, non-compete, and non-solicit provisions and be incorporated
herein by reference, and the performance of which will be a condition to your
employment.


You agree that any dispute or claim relating to or arising out of our employment
relationship shall be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in Pasco County Florida.
However, we agree that this arbitration provision shall not apply to disputes or
claims relating to or arising out of the misuse or misappropriation of the
Company's trade secrets or proprietary information.
___________________________

2 
Handling of your transition responsibilities over the next thirty (30) days in
connection with your disengagement from Applied BioFuels Corporation, of which
you are currently CEO, are expressly excluded



 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
Confidential
 
This letter and the documents incorporated herein by reference represent the
entire agreement and understanding between you and the Company concerning your
employment relationship with the Company and supersede in their entirety all
prior agreements and understandings concerning your employment relationship with
the Company, whether written or oral.


In accepting this offer, you represent and warrant to us that (a) you are not a
party to any employment agreement or other contract or arrangement which
prohibits your full-time employment with the Company, (b) you do not know of any
conflict which would restrict your employment with the Company, and (c) you do
not have and will not bring with you to your employment with the Company any
document, record or other confidential information belonging to a former
employer. Each of these representations and warranties is a material inducement
to the making of this offer and a condition to your continued employment, and
you agree that a termination of your employment by the Company in the event of a
breach of any of them would be with cause and not subject to an opportunity to
cure.


The terms of this letter may only be amended, canceled or discharged in writing
signed by you and an authorized director or officer of the Company and with
Board Directors approval. As this letter relates to employment to be performed
for a company with headquarters in the State of Florida, this letter shall be
governed by the internal substantive laws, but not the choice oflaw rules, of
the State of Florida. Inthe event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable, or
void, this letter shall continue in full force and effect without such
provision.


You have inquired about a Board of Directors position. Inthe short term that is
not feasible as the two founders of the patents and myself as a founder in the
financial phase will be on the Board. A fourth member is currently the only
member of the Board until the re­ organization and the name change takes place
and will continue on the Board. The fifth member of the Board will have to be
independent based on SEC rules for a public company. At some point when we can
justify it, we will go to seven Board members and you will certainly be eligible
at time. Also at my somewhat advanced age, I may elect to step aside which would
provide an opening for you.


This current offer has been modified in line with compensation that is
reasonable for a company our size and taking into consideration compensation for
other officers.
 
 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
Confidential
 
[Signature Page Follows]
 
 
 
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 
 
Confidential


To indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records.
 

 
Sincerely,
 
Z3 Enterprises, Inc., to be named HPEV, Inc.
         
 
By:
        Quentin Ponder, President and CEO       On behalf of the Board of
Directors           ACCEPTED and AGREED TO this       day
of                                     , 2012      
_________________________________       Ted Banzhaf      

 
 
Page 5 of 8

--------------------------------------------------------------------------------

 
 
Confidential
 
Incentive Compensation Plan for President
 
Z3 Enterprises, Inc.
(to be renamed HPEV, Inc.)


The Board of Directors (the "Board") of Z3 Enterprises, Inc., a Nevada
corporation to be renamed HPEV, Inc. (the "Company"), has authorized the Company
to pay bonuses to Ted Banzhaf, as President of the Company, as set forth and
subject to the terms and conditions set forth herein (in this "Plan").


Quarterly Bonuses


Following completion of the raising of $3.5 million capital and committed for
deposit, Ted Banzhaf, as President of the Company, shall be eligible for
discretionary quarterly cash and equity bonuses ("Quarterly Bonuses"), based on
his individual performance and the Company's corporate performance in such
quarter, as determined by the Board and as set forth below. In the event of a
Termination Without Cause (defined below) before the end of any such quarter,
the President's bonus for such quarter will be paid pro rata based on the period
of time he was employed by the Company in such quarter.


Each Quarterly Bonus target shall be $25,000 in cash plus options to purchase up
to 25,000 shares of the Company's common stock ("Quarterly Bonus Options"), to
be measured pro rata based on the period of time he was employed by and earned
salary from the Company during such quarter, with the actual amount of such
bonus to be awarded at the sole discretion of the Board . The Quarterly Bonus
opportunity for the President will be based on evaluation of his individual
performance in the applicable quarter and the Company's corporate performance in
such quarter, as determined in the sole discretion of the Board.


Each Quarterly Bonus Options will be granted by the Board on the last trading
day of the quarter in which such Quarterly Bonus is earned, at an exercise price
equal to the closing price of the Company's common stock on the OTCBB (or a
national securities exchange, if applicable) on such day, being the grant date.
The shares subject to the Quarterly Bonus Options shall be fully vested and
exercisable and shall be subject otherwise to the terms, definitions and
provisions of the Company's stock incentive compensation plan ("Stock Plan") and
form of stock option agreement for employees. The Stock Plan and form of option
agreement to be adopted and approved by the Board, and the shares subject to the
Stock Plan to be registered by the Company, prior to the end of the first
quarter following completion of the $3.5 million capital raise as mentioned
above. Shares subject to the Stock Plan will be subject to customary adjustments
in the event of stock splits and the like, in accordance with the terms of such
plan.
 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 
Confidential

Share Performance Bonuses


Mr. Banzhaf, as President of the Company, shall be eligible for up to five (5)
bonuses based on the performance of the Company's common stock price ("Share
Performance Bonuses"). Each Share Performance Bonus shall be paid in the form of
an option to purchase the Company's common stock (each a "Share Performance
Bonus Option") and be based upon the trading price milestones for the Company's
common stock, as follows:
 
VWAP Target
 
Number of Bonus Shares
$2.00  
1,000,000
$3.00   1,000,000 $5.00   1,000,000 $7.50   1,000,000 $10.00   1,000,000

 
As used above:
 
●
"VWAP Target" means the volume weighted average price of the Company's common
stock (60 minute periods) on the OTCBB (or a national securities exchange, if
applicable) for 20 consecutive trading days while Mr. Banzhaf is employed by the
Company and serving as President, or within one (1) year after a Termination
Without Cause.



●
"Number of Bonus Shares" means the number of shares of Common stock of the
Company subject in each case to a Share Performance Bonus Option to be granted
to Mr. Banzhaf.



Each Share Performance Bonus Option will be granted by the Board within three
(3) business days after the applicable VWAP Target is achieved, at an exercise
price equal to the closing price of the Company's common stock on the OTCBB (or
a national securities exchange, if applicable) on the grant date, shall be fully
vested and exercisable, and shall be subject otherwise to the terms, definitions
and provisions of the Stock Plan.


Notwithstanding the foregoing, all Share Performance Bonus Options will be
deemed earned in the event of and immediately prior to the closing of a Change
of Control Transaction which closes while Mr. Banzhaf is employed by the Company
and serving as President or within one (1) year after a Termination Without
Cause.



Miscellaneous


Nothing contained in this Plan is intended to nor shall it limit the Board 's
authority to award in the exercise of its sole discretion additional bonuses or
other compensation for Mr. Banzhaf that is not described herein. Nothing
contained in this Plan is intended to nor shall it limit the rights of the
Company with respect to the employment of Mr. Banzhaf or any other employee of
the Company or the termination thereof. This Plan shall not apply to any
subsequent president of the Company.
 
 
Page 7 of 8

--------------------------------------------------------------------------------

 
 
Confidential
 
As used here in:


"Change of Control Transaction" means, whether in one or a series of
transactions, (a) any merger, consolidation, reorganization, joint venture or
other business combination pursuant to which some or all of the assets or
operations of the Company are combined with that of a purchaser, (b) the
acquisition directly or indirectly by a purchaser by way of a tender or exchange
offer, negotiated purchase or other arrangement or any means of acquiring all or
any substantial portion of the outstanding capital stock of the Company or one
or more of its subsidiaries, other than in the ordinary course of business, (c)
the acquisition by a purchaser, through public or private purchases or otherwise
of all or a substantial portion of the assets, properties, or businesses of the
Company by way of a negotiated purchase, lease, license (other than in the
ordinary course of business), exchange, joint venture, purchase of newly issued
securities or other means, except in each case for any reorganization solely
with affiliates of the Company.


The State of Florida is an employment at will State and as such "Termination
Without Cause" means termination of Mr. Banzhaf s employment as President (a) by
the Board for any reason, other than as a Death Termination or Disability
Termination (as such terms are defined in his Employment Agreement).
 
Page 8 of 8

--------------------------------------------------------------------------------

 
 